Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145039                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  RONALD UPLINGER, JR.,
           Plaintiff-Appellant,
  v                                                                  SC: 145039
                                                                     COA: 302829
                                                                     Ottawa CC: 08-060866-NZ
  JEFFREY HOWE, JEREMY NISE, LINDA
  NISE, DAVID KEITH GRAY, PAUL D.
  GRAY, and BRADLEY ASHCRAFT,
             Defendants,
  and
  ROY C. HERBERT, Personal Representative
  of the Estate of THOMAS A. GRABMAN, and
  SALLI GRABMAN,
                 Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk